Title: To John Adams from John Thomas, 1 November 1775
From: Thomas, John
To: Adams, John


     
      Camp at Roxbury Novr. 1. 1775
      Sir
     
     I wrote you some time since the Gentlemen of the Committee from the Congress and presume’d to trouble you once more on the Account of the Hospital at Roxbury.
     When I had the command last Spring att this place it was found Necessary to Establish a Hospital here. I Apply’d to the Provincial Congress on the matter and was by them desir’d to Establish One. I Accordingly took the House on Jamaica Plains, where Commadore Loring formerly live’d and Doctor Warren Appointed Doctor Aspinwall—A Gentleman regularly educated in the Profession, as Surgeon of said Hospital, who has conducted Extreamly Well, and I am ceartain this Hospital is under better the best regulation of any in either Camp, and I understand he is not Provided for. Now if tis Consistant I could freely recommend him for some imployment in that Way, as I am certain no one wou’d give better Satisfaction in this department. I am Sir with Very great respect, Yr honours hum Ser
     
      John Thomas
     
    